DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al. (US 2017/0069217).
As per claim 1, Jones discloses a method for specially compositing and seamlessly transmitting a virtual reality signal via wire or wireless method containing video, audio and data, the method comprising: 
calculating position information for a receiver located on a VR User ([0045]- [0047] [0067] 3where the sensors attached to the user are able to detect or deduce any combination of motion, orientation or position);
communicating said position information to a transmitter having a steerable antennae, steerable signal, or other acceptable method to target the intended VR/AR receiver having the ability to redirect a transmitted signal ([0041] [0045] where the transmitter is a directional antenna which is steerable); 
targeting said transmitter redirecting the transmitted signal based on the position information to maintain a line of sight signal to a receiver ([0041] [0058] [0059] where the directional antenna is directed to communicate with subgroups of users).  
As per claim 2, Jones demonstrated all the elements as disclosed in claim 1, and further discloses converting the video signal between standard HDMI, at various resolutions and frame rates, and the type of signal used prior to transmitting said signal ([0042] [0051] where “a radio transmitter/receiver system may include any combination of the following: a radio transmitter for sending radio signals to an antenna, a modulator for converting a baseband signal to a radio signal for transmission, a radio receiver for receiving a radio signal from an antenna, a tuner for selecting a particular radio channel to receive, a demodulator for converting a received radio signal to a baseband signal, amplifiers and filters for modifying electronic or radio signals”).  
As per claim 8, Jones discloses a system for seamlessly transmitting a virtual reality signal, the system comprising: 
a receiver for receiving a signal ([0046] where the user may have attached to helmet a HMD 2028 and a display screen 204 to receive and display respectively a received video image sequence); 
a computing device (Figure 1, item 104a); 
a two-dimensional or three-dimensional position tracker ([0067] The HMD may comprise an internal head tracking sensor 510. The sensor may detect the orientation and/or motion of user's head. This may be accomplished by use of gyroscopes, such as ring gyroscopes, or accelerometers. The sensor may comprise electronics to calculate motion and/or position from acceleration data); and 
a transmitter having a targeting capability to a specific receiver ([0041] [0058] [0059] where the directional antenna is directed to communicate with subgroups of users); 
wherein, said position tracker and said receiver are located proximal to each other on a VR/AR user or on a VR/AR user's gear (Figure 1 where the user wearing the HMD is proximate to the position tracker); 
 27wherein said computing device receives position data from the position tracker, and provides a signal to the transmitter or the antennae of the transmitter [0055] The information about the positions and orientations of sensors may be provided to a User Computer by a controller computer 308 from radio signals transmitted by the sensors and received from the WAP/Router 302); 
wherein said antennae redirects the signal from the transmitter upon receiving the position data from the computing device [0058] The computer and radio transmitter/receiver system 300 may use more than one such directional antenna to direct communications with various subgroups of users.)  
As per claim 9, Jones demonstrated all the elements as disclosed in claim 8, and further discloses wherein the signal is the combination of a video, audio and data (including remote commands and instructions) are combined into a composite signal for transmission across a suitably wide bandwidth communications channel ([0052] where the radio transmitter/receiver system 302 implements a WLAN for receiving sensor data from sensors on one or more users. The system 302 may also be capable of receiving voice data from one or more users. The system 302 may also be capable of transmitting voice or data to one or more users.)  
As per claim 10, Jones demonstrated all the elements as disclosed in claim 9, and further discloses wherein the suitably wide bandwidth communications channel is in the unlicensed 60 GHz band set aside by the FCC ([0065] where to achieve the data rate necessary for real-time video reception, the receiver may comprise an antenna and demodulator configured for signals channels in the 60 GHz band.)  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0069217) as applied to claim 1 above, and further in view of Marandin (EP 2472981 A1).
As per claim 4, Jones demonstrated all the elements as disclosed in claim 1.
It is noted Jones does not explicitly teach processing the signal to target specific users in a virtual or augmented environment prior to transmitting the signal. However, this is known in the art as taught by Marandin. Marandin discloses a communication product in which “channel-dependent scheduling and link adaptation together try to exploit the channel variations through appropriate processing prior to transmission of the data ([0008]).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0069217) as applied to claim 1 above, and further in view of Raveendran et al. (US 2013/0002949).
As per claim 5, Jones demonstrated all the elements as disclosed in claim 1. 
It is noted Jones does not explicitly teach reformatting or transposing the video signal from landscape to portrait. this is Known in the art as taught by Raveendran. However, this is known in the art as taught by Raveendran. Raveendran discloses a wireless display system in which transmitting encoded image from a source device to a sink device for receiving said encoded image data and creating a decoded image upon receipt that is in portrait image orientation ([0040]-(0041], [O053]; Figure 1A).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Raveendran into Jones because Jones discloses a method of transmitting data and Raveendran discloses the transmitted image in landscape format could be transposed into portrait format for the purpose of remote display of the video image in the appropriate orientation ([0053]).
Claim 11 is a system claim with limitation similar to claim 5, therefore is similarly rejected as claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0069217) and Raveendran et al. (US 2013/0002949) as applied to claim 5 above, and further in view of Corlett et al. (US 2010/0060792).
As per claim 6, Jones and Raveendran demonstrated all the elements as disclosed in claim 5, and Raveendran further discloses said reformatting and transposing further comprises 
transmitting said scrambled/encoded image as relocated image data, and receiving said scrambled/encoded image data and creating an unscrambled/decoded image upon receipt that is in portrait image orientation ([0040]-[0041], [0053]; Figure 1A).  
It is noted Jones and Raveendran do not explicitly teach
processing a video image that has landscape image orientation, relocating pixels of said image creating a scrambled/encoded image while maintaining landscape image orientation. However, this is known in the art as taught by Corlett et al., hereinafter Corlett. Corlett discloses a method of processing an image in which pixels are reordered or relocated to create scrambled/encoded image in landscape orientation (Figure 5; [0041] [0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Corlett into Jones and Raveendran because Jones and Raveendran disclose a method of transmitting data and Corlett discloses the transmitted image could be scrambled/encoded while maintaining its format  for the purpose of remote display of the video image in the appropriate orientation ([0053]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0069217) as applied to claim 1 above, and further in view of Corlett et al. (US 2010/0060792).
As per claim 7, Jones demonstrated all the elements as disclosed in claim 1.
It is noted Jones does not explicitly teach the transmission signal at the receiver to utilize command and other data to affect changes in the targeted device. However, this is known in the art as taught by Corlett. Corlett discloses a method of processing an image in which ”The user input data may be obtained through a user input component of wireless sink device 160 such as, for example, user input interface 376 shown with reference to FIG. 3. Sink device 160 may then generate payload data (903), where the payload data may describe the user input data. In one example, payload data may include received user input data and may identify one or more user commands” (Figure 9A, 9B; [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Corlett into Jones because Jones discloses a method of transmitting data and Corlett discloses the transmitted image could be scrambled/encoded while maintaining its format for the purpose of remote display of the video image in the appropriate orientation ([0053]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2017/0069217) as applied to claim 11 above in view of Corlett et al. (US 2010/0060792) and Raveendran et al. (US 2013/0002949), and further in view of Chen et al. (US 2010/0046615).
As per claim 12, Jones demonstrated all the elements a disclosed in claim 11.
It is noted Jones does not explicitly teach 
a video source containing at least one video image; a pixel shader for receiving the at least one video image and relocating the pixels of the video image while maintaining the picture orientation to create a relocated image. However, this is known in the art as taught by Corlett. Corlett discloses an image processing method in which a video source containing at least one video image (Figure 3, item 64);
a pixel shader for receiving the at least one video image and relocating the pixels of the video image while maintaining the picture orientation to create a relocated image (Figure 3 and [0041] [0042] where decoding engine 72 decodes video image 98 and pixels are reordered or relocated, creating scrambled/encoded image in landscape orientation in memory).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Corlett into Jones because Jones discloses a method of transmitting data and Corlett discloses the transmitted image could be scrambled/encoded while maintaining its format for the purpose of remote display of the video image in the appropriate orientation ([0053]).
It is further noted that Jones and Corlett do not explicitly teach
a high definition (HD) video transmitter for transmitting said relocated image; a HD video receiver for receiving said relocated image; 28a converter for transposing the received relocated image to a portrait image orientation; and a display for receiving the transposed image in portrait image orientation. However, this is known in the art as taught by Raveendran. Raveendran discloses a wireless display system in which transmitting encoded image tram a source device to a sink device for receiving said encoded image date and creating a decoded Image upon receipt that is in portrait mage orientation (O040]-(0041], (0053): Figure 1A.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Raveendran into Jones and Corlett with the teaching of the transmitting said encoded image and receiving encoded image and creating a decoded image upon receipt that is in portrait image orientation for the purpose of remote display of the video image in the appropriate orientation ([0053]).
It is further noted Jones, Corlett and Raveendran do not explicitly teach the transmitter and receiver are HD video devices. However, this is known in the art as taught by Chen et al., hereinafter Chen. Chen discloses a video transmitter and receiver system that is high definition video ([0021]).
it would have been obvious to one of ordinary skill in the art before the elective Hing date of the claimed invention to incorporate the teaching of Chen into Jones, Corlett and Raveendran Because Jones, Corlett and Raveendran disclose a video transmitter and receiver system and Chen discloses the system could be high definition video transmitter and receiver system for the purpose of maintaining high video fidelity.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art by Corlett et al. (US 2010/0060792) or Raveendran et al. (US 2013/0002949) does not explicitly teach
utilizing the transmission signal to send video and audio, and added capacity for command and user-defined data; 
wherein utilization of the video transmission is used to embed command or user defined data elements at the end of each row (or line) of video whether transmitted in landscape (or portrait) modes; or 
wherein utilization of the video transmission is used to embed command or user defined data in the first pixel of each frame of video.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        September 21, 2022